Exhibit 10.9


 
 


MASTER AGREEMENT






between






APB WINGLETS COMPANY, LLC.,
D.B.A. AVIATION PARTNERS BOEING






and






LMI AEROSPACE, INC.
















APB-LMI-001




 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
TITLE PAGE
TABLE OF CONTENTS
AMENDMENT PAGE
RECITAL PAGE


1.0
DEFINITIONS
1
     
2.0
TERM OF AGREEMENT, ORDERS
3
 
2.1
Term of Agreement
3
 
2.2
Follow-on Models
3
 
2.3
Order Quantity
3
 
2.4
Issuance of Orders
4
 
2.5
Orders Containing Additional Terms
4
 
2.6
Written Authorization to Proceed
4
 
2.7
Rejection of Purchase Order
5
       
3.0
TITLE AND RISK OF LOSS
5
     
4.0
DELIVERY PROCESS/INVOICE EVENT
5
 
4.1
Delivery Requirements
5
 
4.2
Delivery Process
5
 
4.3
Shipment Notification
5
 
4.4
Non-Excusable Delay
6
   
4.4.1.
Delivery Performance
6
   
4.4.2.
Notification
6
   
4.4.3.
Mitigation
6
   
4.4.4.
APB’s Rights
6
 
4.5
Notice of Labor Disputes
7
       
5.0
ON-SITE REVIEW AND RESIDENT REPRESENTATIVES
7
 
5.1
Review
7
 
5.2
Resident Representatives
7
       
6.0
PAYMENT/PRICING
8
 
6.1
Product Pricing
8
 
6.2
Payment
8
 
6.3
Amortization of Nonrecurring Price
8
       
7.0
PACKING AND SHIPPING
8
 
7.1
Packaging
8
 
7.2
General
9
 
7.3
Requirements for each Shipment
9
 
7.4
Tariff Declaration
9
 
7.5
Unit Container Markings
9
 
7.6
Shipping Container Markings
9
       
8.0
QUALITY ASSURANCE, INSPECTION, REJECTION, & ACCEPTANCE
10
 
8.1
QA/Inspection/PMA
10
 
8.2
Quality Management System
10
   
8.2.1.
Supplier Quality Plan
10
   
8.2.2.
Inspection
10





i
Master Agreement No. APB-LMI-001 

--------------------------------------------------------------------------------

 





           
8.3
Federal Aviation Administration or Equivalent Government Agency
Inspection
11
 
8.4
APB’s Inspection, Acceptance and Rejection
11
 
8.5
Certificate of Conformity (C of C)
12
 
8.6
Airworthiness Tag Requirement
12
 
8.7
Retention of Records; Compliance with Standards
12
 
8.8
Digital Data Control System
12
 
8.9
First Article Inspection
13
 
8.10
Tool Control System
13
 
8.11
Direct Sales/Regulatory Approvals
13
       
9.0
PRODUCTION RATE
13
     
10.0
CHANGES
13
 
10.1
Change Orders
13
 
10.2
Examination of Records for Changes
14
 
10.3
Computation of Equitable Adjustment
14
 
10.4
Obsolescence
14
 
10.5
Configuration
14
   
10.5.1
Configuration Changes
15
 
10.6
Planning Schedule
15
     
11.0
ACCELERATION/DECELERATION AT NO COST
15
     
12.0
PRODUCT SUPPORT AND ASSURANCE
15
 
12.1
Warranty
15
 
12.2
Insurance
16
   
12.2.1
Products and Completed Operations Liability
16
   
12.2.2
Property Insurance
17
     
12.2.2.1
Certificate of Insurance
17
     
12.2.2.2
Notice of Damage or Loss
17
 
12.3
Manufacturing/Design Indemnities
17
 
12.4
Notice of Claim
18
       
13.0
TERMINATION FOR CONVENIENCE
18
 
13.1
Basis for Termination; Notice
18
 
13.2
Termination Instructions
18
 
13.3
LMI’s Claim
19
 
13.4
Failure to Submit a Claim
19
 
13.5
Partial Termination
19
 
13.6
Exclusions or Deductions
19
 
13.7
Partial/Payment
20
 
13.8
LMI’s Accounting Practices
20
 
13.9
Records
20
       
14.0
EVENTS OF DEFAULT AND REMEDIES
20
 
14.1
Events of Default
20
 
14.2
Remedies
21





ii
Master Agreement No. APB-LMI-001 

--------------------------------------------------------------------------------

 




15.0
EXCUSABLE DELAY
22
     
16.0
SUSPENSION OF WORK
23
       
17.0
TERMINATION OR CANCELLATION AND INDEMNITY AGAINST
   
SUBCONTRACTOR CLAIMS
23
     
18.0
ASSURANCE OF PERFORMANCE
23
 
18.1
LMI to Provide Assurance
23
 
18.2
Meetings and Information
24
       
19.0
LEAD TIMES
24
       
20.0
PERFORMANCE VISIBILITY
24
       
21.0
RESPONSIBILITY FOR APB PROPERTY
24
       
22.0
LIMITATION OF LMI’S RIGHT TO ENCUMBER ASSETS
24
       
23.0
PROPRIETARY INFORMATION AND MATERIALS
25
 
23.1
License of LMI’s Background Proprietary Information and Inventions
27
     
24.0
COMPLIANCE WITH LAWS
28
 
24.1
LMI’s Obligation
28
 
24.2
Export Controls
28
     
25.0
INTEGRITY IN PROCUREMENT
28
       
26.0
INFRINGEMENT
28
       
27.0
NOTICES
29
 
27.1
Addresses
29
 
27.2
Effective Date
29
 
27.3
Approval or Consent
29
       
28.0
PUBLICITY
29
       
29.0
RESPONSIBILITY FOR PERFORMANCE
29
 
29.1
Flowdown of Requirements
29
 
29.2
Performance during Disputes
30
 
29.3
Disputes
30
 
29.4
Subcontracting
30
 
29.5
Reliance
31
 
29.6
Assignment
31
       
30.0
PRODUCT SUPPORT
31
 
30.1
Policy
31
 
30.2
Scope
31
 
30.3
AOG Response
32
 
30.4
Routine/ Class II Response
32
 
30.5
Designation by APB
32
 
30.6
Reclassifications or Re-exercises
32
 
30.7
Spare Parts Pricing
32
 
30.8
Packaging of Spare Parts
32
 
30.9
Special Handling
33
 
30.10
LMI’s Spares Point of Contact
33
 
30.11
Communication Response Times
33
 
30.12
General Product Support Requirements
33





iii
Master Agreement No. APB-LMI-001 

--------------------------------------------------------------------------------

 
 



   
30.12.1
Resolution of Product Warranty Claims
33
   
30.12.2
Technical Assistance Requests-Product Manufacture
34
   
30.12.3
Agreement to Manufacture and Sell
34
     
31.0
TOOLING
34
       
32.0
APB-OWNED TOOLING
34
       
33.0
STATUS REPORTS/REVIEWS
35
       
34.0
APB-FURNISHED MATERIAL AND DATA
35
       
35.0
INVENTORY AT CONTRACT COMPLETION
35
       
36.0
CONFIGURATION CONTROL OF PRODUCTS
35
       
37.0
NON-WAIVER
36
       
38.0
HEADINGS
36
       
39.0
PARTIAL INVALIDITY
36
       
40.0
APPLICABLE LAW; JURISDICTION
36
       
41.0
AMENDMENT
36
       
42.0
LIMITATION
36
       
43.0
LITIGATION
37
 
43.1
Rebates
37
       
44.0
ENTIRE AGREEMENT/ORDER OF PRECEDENCE/SURVIVAL
37
 
44.1
Entire Agreement
37
 
44.2
Incorporated by Reference
37
 
45.3
Order of Precedence
37
       
45.0
SURVIVAL
38

 

 
iv
Master Agreement No. APB-LMI-001 

--------------------------------------------------------------------------------

 

 
AMENDMENTS/ADDENDUMS


Amend
Number
Description
Date
Approval
 
 
 
 
 
 
 
 
 
 
 
 
 
 
     



 
v
Master Agreement No. APB-LMI-001 

--------------------------------------------------------------------------------

 

 
MASTER AGREEMENT




THIS MASTER AGREEMENT is entered into as of ___________, by and between LMI
AEROSPACE, INC., ("LMI') with Corporate Headquarters in St. Charles, Missouri,
doing business in Savannah, Georgia, and APB Winglets Company, LLC. ("APB"),
D.B.A. Aviation Partners Boeing, a Limited Liability Company (LLC) with its
principal office in Seattle, Washington.


PREAMBLE


A.
APB designs, purchases, tests, certifies, installs, sells, and supports Blended
Winglet Systems. A Blended Winglet system is a curved wingtip device and all
associated hardware installed on Boeing commercial aircraft.



B.
LMI desires to provide procurement, manufacturing, and kitting of wing
modification parts and assemblies for the 767-300ER/F aircraft in accordance
with the terms of this Agreement.



Now therefore, in consideration of the mutual covenants set forth herein, the
parties agree as follows:


1.0                      DEFINITIONS


The definitions set forth below shall apply to this Agreement and any Order.
Words importing the singular number shall also include the plural number and
vice versa and reference to "including" shall mean "including but not limited
to."


A.
"Agreement" means this Master Agreement as amended from time to time by addendum
or otherwise.
   
B.
“Aircraft" means airplanes modified by APB containing Product(s) supplied by LMI
to APB under this Agreement.
   
C.
"Airplane-On-Ground" or "AOG" means the highest Spare Part priority.
   
D.
"APB" means APB Winglets Company, LLC.
   
E.
"APB Proprietary Spare" means any Spare Part which is manufactured (i) by APB,
or (ii) to APB's detailed designs with APB's authorization or (iii) in whole or
in part using APB's proprietary materials.
   
F.
"Assembly" means one or more machined or formed parts that are mechanically
assembled.
   
G.
“Correction" means Repair, correction or provision of a defective Product to
bring it into compliance with all requirements of an applicable warranty, or at
LMI's option, replacement of such Product with a new Product that meets all
requirements of the warranty.

 
 
1
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
 
H.
"Customer" means any owner, lessee, operator or user or designee of such owner,
lessee or operator of an aircraft or any Product and any other individual,
partnership, corporation or entity which has or acquires any interest in any
Product from, through or under APB.
   
I.
"Detail Part" means a subcomponent of an Assembly or Kit.
   
J.
"Drawing" means an electronic or manual depiction of graphics or technical
information representing a Product or any part thereof and which includes the
parts list and specifications relating thereto.
   
K.
"First Article" ("FA") means the first Shipset of Products to be shipped in
place to APB.
   
L.
"First Part Qualification" means the first representative parts or kits
manufactured utilizing production processes to verify that the production
processes are capable of yielding parts in compliance with the respective
Engineering drawing and specifications.
   
M.
"FAA" means the United States Federal Aviation Administration or any successor
agency thereto.
   
N.
"FAR" means the Federal Aviation Regulations in effect on the date of this
Agreement.
   
O.
"In-Production Requirement" means any Spare Part which is in the current
engineering configuration for the Product and is used on an aircraft model
currently being modified.
   
P.
"Kit" means a collection of machined or formed parts manufactured according to a
specific Bill of Material and usually supplied as one part, or kit, number,
including both right hand and left hand components.
   
Q.
"LMI" has the meaning given in the Preamble.
   
R.
"Material Representative" means the individual designated from time to time by
APB as being primarily responsible for interacting with LMI regarding this
Agreement and any Order.
   
S.
"Non-Production Requirement" means any Spare Part which is no longer being
manufactured in production or is in a non-current engineering configuration for
the Product.
   
T.
"Order" means each purchase order issued by APB and accepted by LMI under the
terms of this Agreement.
   
U.
"Product" means goods, including components and parts thereof, services,
documents, data, software, software documentation and other information or items
furnished or which may be furnished to APB under any Order, including Tooling,
with respect to wing modification parts or kits, for the 767-300-ER/F wing
modification program.

 
 
2
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
V.
"Production Phase" means the period after which APB has obtained an STC for the
767-300ERF winglet system.
   
W.
"Repair" means to make a Product serviceable by replacing or processing failed
or damaged parts.
   
X.
"Repairable Product" means a Spare Parts classification assigned by APB.
Indicates that a failed or damaged Product can be restored to a serviceable
condition.
   
Y.
"Routine" means a Spare Part required in LMI's normal lead-time.
   
Z.
"Shipset" means the total quantity of Product necessary for one (1) airplane.
Left hand wing modification parts and right hand wing modification parts are
necessary for one (1) airplane.
   
AA.
"Spare Part" ("Spares") means any Product, regardless of whether the Product is
a wing modification Kit or Detail Part, which is intended for use or sale as a
spare part.
   
BB.
"Supplemental Type Certificate" or "STC" means a certification vehicle obtained
from the FAA used by third parties to supplement the OEM Type Certificate for an
airplane model.



2.0                      TERM OF AGREEMENT, ORDERS


2.1                      Term of Agreement


This Agreement is in effect for five years, commencing as of the date referenced
above. It can be extended by mutual agreement at any time, but not later than
180 days prior to its expiration. Either party may initiate the extension
discussion through notifying the other party of its desire to extend the
Agreement.


2.2                      Follow-on Models


This Agreement is not intended to extend to any follow-on models to the 767
family, should APB elect to undertake the development of those models. APB
presently anticipates that follow on model work packages will be subject to a
separate RFQ process. Assuming satisfactory performance by LMI under the
Agreement, LMI will have the right to participate in any such RFQ.


2.3                      Order Quantity


Subject to Section 6.1 regarding final determination of prices, APB agrees to
purchase from LMI 100 Shipsets of wing modification machined parts for the
767-300ER and 767-300F program. APB has the option to order 200 additional
Shipsets upon the terms and condition set forth in this Agreement, at the Base
Price finally determined according to Section 6.1. LMI will be prepared to make
initial deliveries on or about February 1, 2008.
 
 
3
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
2.4                      Issuance of Orders


APB expects to issue Orders to LMI annually for Products. For the first year
only there will be at least two orders, one initial Order for two Shipsets to
support flight testing, and one Order after testing and certification is
completed for the balance of the first year's production articles. Thereafter,
Orders will generally be issued one per calendar year, generally six months
before the beginning of the calendar year. Each Order shall contain a
description of the Products ordered, a reference to the applicable
specifications and Drawings, the quantities and prices, the delivery schedule,
the terms and place of delivery, and any special conditions.


Each Order shall be governed by and be deemed to include the provisions of this
Agreement. The following note will be contained in any Order to which this
Agreement is applicable:


"Order is subject to Master Agreement between APB and LMI dated [] as amended
from time to time."


Any terms and conditions on the face of the Order which conflict with or are
additional requirements to this Agreement will take precedence over this
Agreement.


2.5                      Orders Containing Additional Terms


To the extent any Order includes special conditions, special delivery terms or
any other terms or conditions that are additional to or different from those set
forth in this Agreement, such Order is APB's offer to LMI in respect of such
additional terms. Acceptance by LMI is strictly limited to the additional terms
in the Order. APB will not be bound by any term or condition that is different
from or in addition to the provisions of the Order, whether or not such term or
condition will materially alter the Order. LMI's commencement of performance or
acceptance of the Order in any manner shall conclusively evidence LMI's
acceptance of the Order as written. APB may revoke any Order prior to APB's
receipt of LMI's written acceptance or LMI's commencement of performance.


2.6                      Written Authorization to Proceed


The Material Representative may give written authorization on behalf of APB to
LMI to commence performance before APB issues an Order. If such written
authority to proceed or "ATP" specifies that an Order will be issued, APB and
LMI shall proceed as if an Order had been issued. The parties shall promptly
consult and use commercially reasonable efforts to agree on any open terms that
would otherwise be required in an Order. If APB does not specify in its ATP that
an Order shall be issued, APB's obligation is strictly limited to the terms of
the ATP.


LMI may not proceed with any work under this Agreement without an explicit
written ATP or written Order from APB. LMI may elect to proceed at risk prior to
receipt of any such ATP or Order. In such case APB accepts no liability
whatsoever for costs or other obligations incurred should an ATP or Order not be
issued for any reason.
 
 
4
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------



2.7                      Rejection of Purchase Order


Any rejection by LMI of an Order shall be in writing and specify the reasons for
rejection and any changes or additions that would make the Order acceptable to
LMI. LMI may not reject (and accordingly shall accept) any Order that complies
with the provisions of this Agreement and does not include additional terms or
conditions.


3.0                      TITLE AND RISK OF LOSS


Title to and risk of any loss of or damage to the Products shall pass in
accordance with Ex Works (INCOTERMS 2000). Accordingly, title and risk of loss
shall pass to APB when the Products have been completed, passed inspection by
LMI's final inspectors in accordance with Article 8.0, invoiced to APB, made
available for shipment, and placed in storage at its facilities in Savannah,
Georgia in accordance with Article 4.0. LMI will be liable to APB for any damage
to the Products prior to pick up by the carrier that is caused by LMI's fault or
negligence.


4.0                      DELIVERY PROCESS/INVOICE EVENT


4.1                      Delivery Requirements


LMI shall make all deliveries to or at the direction of APB strictly in
accordance with the quantities, delivery schedule, and other requirements
specified in the applicable Order. LMI may not make early deliveries or partial
deliveries without APB's prior written authorization. Deliveries inconsistent
with the terms of an Order may be returned to LMI at LMI's sole expense.


4.2                      Delivery Process


APB will request LMI to "Ship-in-Place" Products according to the delivery
schedule set fort in the applicable Purchase Order. Ship-in-Place means that LMI
has completed and invoiced APB for the Products in accordance with the Order
schedule, and risk and title has passed to APB, however, the physical location
of the Products is at LMI's facilities in Savannah, Georgia. For Ship-in-Place,
LMI shall package the completed Products and store in an LMI-controlled secure
inventory warehouse.


4.3                      Shipment Notification


APB will notify LMI when APB-owned inventory is required to be shipped to APB
Customers. A shipment notification form and instructions will be provided to LMI
at least four days prior to the scheduled ship date. LMI will confirm receipt of
the shipment notification. A customs invoice will be supplied by LMI as
required. APB shall make arrangements for the transport of Products from EXW LMI
Savannah, Georgia to the destination designated by APB in the shipment
notification. Payment in accordance with Article 6.0 of this Agreement shall be
applicable from the date of Ship-in-Place and not the date of actual delivery to
APB's Customers.
 
 
5
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
4.4        Non-Excusable Delay 4.4.1 Delivery Performance


4.4.1                      Delivery Performance


Delivery shall be in accordance with the schedule set forth in the applicable
Order. Any failure by LMI to meet a delivery schedule that is not an Excusable
Delay as defined Article 15.0 shall be considered a "Non-Excusable Delay".


4.4.2                      Notification


If a Non-Excusable Delay is expected to occur or occurs that causes or may cause
a delay in the performance by LMI of its obligations under the Agreement, LMI
shall:


a.
notify APB of such Non-Excusable Delay immediately upon becoming aware of the
same;
   
b.
describe the event causing the Non-Excusable Delay in reasonable detail;
   
c.
provide an evaluation of the obligations affected;
   
d.
indicate the probable duration and extent of such delay;
   
e.
notify APB of the measures that will be taken; and
   
f.
submit to APB an action plan to recover such delay.



4.4.3
Mitigation



If, as a consequence of a Non-Excusable Delay, LMI fails or anticipates that it
shall fail to meet a delivery schedule, LMI shall use its best efforts,
including overtime, to mitigate such delay. LMI shall be responsible for and
shall, subject to the provisions of Section 4.4.4, pay all direct costs which
may be incurred by APB as a consequence of the Non-Excusable Delay. LMI shall
send the Product by another means of transportation and/or to a destination
other than the one specified in the Agreement, at LMI's expense, in order to
minimize delay


4.4.4                      APB's Rights


 
In the event of a Non-Excusable Delay during the Production Phase, APB may claim
as liquidated damages the following:




a.
*                   



b.
*                   



 
(i)
*                   

 
 
 
* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2.  A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
6
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------



 
 
(ii)
*                   



 
(iii)
*                   



The foregoing remedy is in addition to all other rights and remedies APB may
have at law and/or under this Agreement, including under Article 14.0 "Events of
Default and Remedies".


4.5                      Notice of Labor Disputes


LMI shall immediately notify APB of any actual or potential labor dispute that
may disrupt the timely performance of an Order and/or impair the quality of any
Product to be delivered. LMI shall include the substance of this Section 4.5,
including this sentence, in any subcontract relating to an Order if a labor
dispute involving the subcontractor would have the potential to delay the timely
performance of such Order. Each subcontractor, however, shall only be required
to give the necessary notice and information to its next higher-tier
subcontractor.


5.0                      ON-SITE REVIEW AND RESIDENT REPRESENTATIVES


5.1                      Review


At APB's request, LMI shall provide at APB's facility or at a place designated
by APB, a review explaining the status of the Order, actions taken or planned
relating to the Order and any other relevant information. Nothing herein may be
construed as a waiver of APB's rights to proceed against LMI because of any
delinquency.


APB's authorized representatives may enter LMI's plant at all reasonable times
to conduct preliminary inspections and tests of any Product and work-in-process.
LMI shall include in its subcontracts issued in connection with an Order a like
provision giving APB the right to enter the premises of LMI's subcontractors
when requested by APB. LMI may accompany APB to LMI's subcontractors.


5.2                      Resident Representatives


APB may in its discretion and for such periods as it deems necessary assign
resident personnel at LMI's facilities. LMI shall furnish, free of charge, all
office space, secretarial service, and other facilities and assistance
reasonably required by APB's representatives at LMI's plant. The resident team
will provide communication and coordination to ensure timely performance of the
Order. APB's resident team shall be allowed access to all work areas relevant to
wing mod kit component production or kitting, order status reports and
management review necessary to assure timely performance and conformance with
the requirements of each Order. Notwithstanding such access, and all other
inspections, reviews and the like contemplated by this Agreement, LMI shall be
solely responsible to perform in accordance with each Order.
 
 
 
* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2.  A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
 
7
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------



6.0                      PAYMENT/PRICING


6.1                      Product Pricing


Estimated prices for Products scheduled for delivery under this Agreement are
set forth in Attachment A. Prices are in United States dollars, EXW (INCOTERMS
2000) LMI Aerospace, Inc., Savannah, Georgia. Prices include an estimated Base
Price and an estimated Nonrecurring Price. It is understood between the parties
that the price estimates, which are provided by LMI, are based on a Kit of parts
deemed similar to the 767 program. Within a reasonable time after receipt of
engineering drawings and finalization of designs post flight test, LMI will
submit its final Base Price and final Nonrecurring Price on a revised Attachment
A which will be considered an amendment to this Agreement if accepted by APB.
APB will indicate its acceptance by countersigning the revised Attachment A and
returning it to LMI.


If the Base Price or the Nonrecurring Price for the final engineered parts is
substantially higher than LMI's estimated price, then LMI and APB will review
engineering changes on a part by part basis versus the quoted estimated price,
and endeavor to resolve through discussion the price differences.
 
Under such provisions, if the parties are unable to reach agreement on final
prices, APB may exercise its right to request price estimates from third parties
to produce Products or components of Products. If APB is able to obtain a lower
price quotation of either the Base Price or the Nonrecurring Price, then APB may
elect to procure Products from third parties, and will not be obligated to
purchase any further Shipsets under Section 2.3.


6.2                      Payment


Unless otherwise provided in the applicable Order, payment of the Base Price
will be paid Net 30 days from date of invoice except as otherwise agreed to by
the parties. Invoicing will take place on completion of the Product and
submission of Certificate of Conformity ("C of C"). All payments will be made by
check, and are subject to adjustment for shortages, credits and rejections.


6.3                      Amortization of Nonrecurring Price


Any applicable nonrecurring costs will be amortized over the first 100 Shipsets.
Any subsequent nonrecurring costs (caused by engineering change, for example)
will be mutually negotiated between the parties and amortized over the Shipsets
remaining in the initial 100 Shipset buy.


7.0                      PACKING AND SHIPPING


7.1                      Packaging


The prices shown for Winglet Modification Kits in Attachment A include packaging
costs and all materials and labor required to package Products. Packaging shall
be furnished by LMI in accordance with D37520-0 through -4, "Boeing Supplier
Part Protection Guide".
 
 
8
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
7.2                      General


LMI shall prepare for shipment and suitably pack all Products to prevent damage
or deterioration and comply with any special instructions stated in the
applicable Order. APB shall pay no charges for preparation, packing, crating or
cartage unless stated in the applicable Order. Consistent with EXW (Incoterms
2000), LMI shall be responsible for making Products available to the freight
forwarder and loading the Products on departure and bear the risks and costs of
such loading.


APB may elect, if reasonable conditions exist, to request LMI to prepay, and if
APB so elects LMI shall prepay, shipping and freight-forwarder costs, and
invoice APB separately for these additional costs. Where APB has not identified
a carrier, APB shall request LMI to secure the lowest transportation rates and
comply with the appropriate carrier tariff for the mode of transportation
specified by APB.


7.3                      Requirements for each Shipment


Unless otherwise directed by APB, all standard routing shipments forwarded on
one day must be consolidated to the extent practical. Each container must be
consecutively numbered and marked as set forth herein and below. Container and
Order numbers must be clearly set out on the applicable bill of lading. Two
copies of the packing sheets must be attached to the No. 1 container of each
shipment and one copy in all other individual containers. Each pack sheet must
include as a minimum the following: (a) LMI's name, address and phone number;
(b) Order and item number; (c) ship date for the Products; (d) total quantity
shipped and quantity in each container, if applicable; (e) legible pack slip
number; (f) nomenclature; (g) unit of measure; (h) name and address of consignee
if other than APB; (i) warranty data and certifications as applicable; (j)
rejection tag, if applicable; (k) LMI's Certificate of Conformity; and (1)
identification of optional material used, if applicable.
 
7.4                      Tariff Declaration


LMI may not make any declaration concerning the value of the Products shipped,
except on Products where the tariff rating or rate depends on the released or
declared value, and in such event the value shall be released or declared as
determined by APB


7.5                      Unit Container Markings


The following markings shall be included on each unit container: (a) LMI's name;
(b) LMI's part number, if applicable; (c) APB part number, if applicable; (d)
part nomenclature; (e) Order number or identification of ATP; (f) quantity of
Products in container; (g) unit of measure; (h) serial number, if applicable;
(i) date (quarter/year) identified as assembly or rubber cure date, if
applicable; (j) precautionary handling instructions or marking as required.


7.6               Shipping Container Markings


The following markings/labels shall be included on each shipping container: (a)
name and address of consignee; (b) name and address of LMI (as consignor); (c)
Order number; (d) part number as shown on the Order; (e) quantity of Products in
container; (f) unit of measure; (g) box number; (h) total number of boxes in
shipment; and, (i) precautionary handling, labeling or marking as required.
 
 
9
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------



8.0                      QUALITY ASSURANCE, INSPECTION, REJECTION, & ACCEPTANCE


8.1                      QA/Inspection/PMA


All work performed under this Agreement shall be in accordance with the
requirements of the FAA approved Master Drawing List for each Product as
maintained by APB.


FAA conformity on the first two Shipsets of Product will be required prior to
shipment. The Conformity inspection will be performed by an FAA designee. The
FAA designee verifies and documents product configuration and compliance with
engineering requirements. Thereafter, APB will issue a PMA licensing letter to
LMI to produce Products in accordance with APB's STC. LMI is required to obtain
FAA PMA for subsequent Shipsets of all Products prior to their shipment.


8.2                      Quality Management System


LMI shall maintain a Quality Management System that meets or exceeds AS9100 Rev.
B/ISO 9001:2000, or equivalent quality system, as amended from time to time,
which is incorporated herein and made a part hereof by this reference and as
applicable to Customer and/or regulatory authority standards. As part of this
Quality Management System, LMI shall provide and maintain without additional
charge to APB, an inspection system that complies with all specifications stated
in this Agreement or the applicable Order. The Quality Management System will
meet or exceed the requirements of Title 14 of the Code of Federal Regulations
(14CFR) § 21.303(h) (1) through (9).


LMI shall tender to APB for acceptance only Products that have been provided and
processed by approved sources in accordance with all specifications reflected in
engineering drawings. All controlled finished and special processes must be
performed in accordance with LMI special process approval as defined in the
applicable Quality Inspection Plan as required by Section 8.2.1. If applicable,
any proprietary processing must be performed by Boeing D1-4426 approved sources.


LMI shall perform a verification of engineering drawing dimensional requirements
on all Products or shall submit a statistically valid sampling plan to APB for
approval. LMI's personnel shall perform the inspection, witness the inspection,
or have an APB approved inspection delegation procedure.


8.2.1                   Supplier Quality Plan


A Supplier Quality Plan is required for all Products supplied under this
Agreement that meets the standards of AS9100 Section 7.1. Prior to manufacture
of the Products, LMI will provide a mutually agreed upon Quality Plan. Copies of
the plan shall be made available to APB's Customer and government representative
upon request.


8.2.2                   Inspection


As part of the Quality Plan, LMI shall prepare records evidencing all
inspections made under the system and the outcome of such inspections. These
records shall be complete and made available in a timely manner to APB upon
request during performance of the work under the Order and for seven years
afterwards.
 
 
10
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------



APB may perform reviews and evaluations as reasonably necessary to ascertain
compliance with the requirements of this Agreement. Such reviews and evaluations
shall be conducted in a manner that will not unduly delay work under any
applicable Order. The parties acknowledge that, notwithstanding such reviews,
LMI controls the day-to-day production, delivery and associated documentation of
its work, and therefore, APB's right of review, whether exercised or not, does
not release LMI of any of its obligations of testing, inspection, quality
control and associated documentation.


8.3                      Federal Aviation Administration or Equivalent
Government Agency Inspection


APB, APB's Customers and the FAA or any equivalent government agencies or
regulatory agencies shall have the right to inspect and test the material and
workmanship of all the Products, review relevant quality related records and
audit LMI at all places and times including, when practical, during the period
of manufacture or provision of services. If any such audit, inspection or test
is made on the premises of LMI, LMI shall furnish, without additional charge to
the foregoing parties, reasonable facilities and assistance for the safe and
convenient performance of audit, inspection or test.
 
8.4                      APB's Inspection, Acceptance and Rejection


Nonconforming Product: Notwithstanding (i) prior inspection, (ii) payment for,
or (iii) use of the Products ordered hereunder, APB shall have the following
rights with respect to any Products that do not conform to all requirements of
the Order:


 
(i)
APB shall have the right to reject such Product(s). Rejection must occur within
60 days of delivery to APB's Customer; failure to reject within such period
shall be deemed acceptance of the Product (but such failure to reject, or any
other acceptance of the Products or inspections in connection therewith, shall
be without prejudice to rights under LMI's warranty). All such rejected
Product(s) shall be returned to LMI at LMI's risk and expense, transportation
collection and declared at full value unless LMI advises otherwise, for full
credit or refund, at APB's option. The rejected Product(s) returned to LMI shall
not be replaced by LMI except upon written instructions from APB. Rejected
Product(s) shall not again be tendered to APB for acceptance without written
disclosure of prior rejection(s);



 
(ii)
Nonconforming Products may be repaired by APB or by a third party selected by
APB and retained by APB at an equitable reduction in price, provided that the
parties have first discussed and determined the liability as being LMI's. Should
the parties agree that APB can proceed with the repair of the nonconforming
Product(s), all terms and conditions of the Order shall remain in full force and
effect as to the Products furnished by LMI; and.



In the event of a dispute as to liability, APB or third party will proceed
diligently with any reasonable repairs, having notified LMI of its intention to
do so, pending final settlement of the dispute.


 
(iii)
LMI will immediately notify APB if LMI or its subcontractors become aware of
nonconforming Products after they have been shipped.

 
 
11
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
8.5                      Certificate of Conformity (C of C)


LMI shall supply and include with each shipment a Certificate of Conformity (C
of C) attesting to the release of the Products included in the shipment as
follows:


·
Supplier Name and address
·
Date
·
Packing Sheet/list or C of C number
·
Order number
·
Identification of "Authorization to Ship" documents (in absence of Order)
·
Part Nomenclature
·
Part Number
·
Serial Numbers (if applicable)
·
Quantity of material, parts or kits to ship
·
Any applicable Discrepant Product document numbers, (i.e. APB or Customer
rejection tag number)
·
Authorized LMI representation, name or stamp and signature
·
If applicable, an APB Source Inspection stamp and date of inspection.



All Products shall be marked with date of manufacture.


8.6                      Airworthiness Tag Requirement


LMI shall include with each shipment an FAA Airworthiness Tag 8130-3 executed by
LMI as the designee for all APB designed products.


8.7                      Retention of Records; Compliance with Standards


LMI will retain on file all C of C's and evidence of conformance documents for
all Product for seven years from delivery of Product. LMI affirms and represents
that the Products meet and/or exceed all applicable APB, government, and/or LMI
design control documents, inspection, validation, and functional test
requirements, unless otherwise noted in APB disposition forms accompanying the
Products. LMI confirms that any material supplied by APB for use in the
specified manufacturing operations will be the only material used to perform
such operations. For all raw materials being provided by LMI and incorporated
into the Products, LMI shall maintain relevant chemical, physical and mechanical
properties, test reports and evidence of conformance on file.


Copies of C of C's and other evidence of conformance documents shall be made
available to APB, APB's Customer, and government representatives upon request
and shall be retained for a period of seven years from delivery of Product. Such
records shall not be discarded without APB's prior approval.


8.8                      Digital Data Control System


LMI shall employ a Digital Data control system to assure that the integrity of
engineering and/or tooling configuration is maintained throughout LMI's Digital
Data Control system from receipt of the electronic data through creation of
derivatives, to product acceptance (Ref. Boeing D6-51991).
 
 
12
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
8.9                      First Article Inspection


Products manufactured and supplied to APB under this Agreement require First
Article Inspection ("FMI"). All First Article Inspection Reports ("FAIR") must
be in the format as defined in Aerospace Standard SAE AS9102 current revision.
If forms other than those contained in the standard are used, they must contain
all "Required" and "Conditionally Required" information.


FAIRs are to be completed on new Products representative of the first production
run. Prototype parts are not to be used for the FAIR. Partial First Article
Inspections shall be performed when any of the events noted in section 5.3 of
AS9102 occur.


All FAIRs shall be signed by authorized personnel, stamped and dated and, if
required by Aerospace Standard SAE AS9102, shall be approved by APB.


8.10               Tool Control System


LMI shall maintain a formal, internal tool control system that allows for the
proper segregation, maintenance and accountability of APB-owned tooling. Annual
inventories of said tooling shall be performed with the results maintained in
accordance with contractual requirements. Upon request, the results of said
inventories shall be forwarded to APB for review.


8.11                      Direct Sales/Regulatory Approvals


Neither LMI nor any of its subcontractors or suppliers may sell any Product
directly to anyone except APB unless APB's prior written authorization is
obtained. If APB provides its authorization, it is LMI's responsibility and LMI
agrees to obtain the necessary regulatory approvals and to mark and/or otherwise
identify any Products so produced in accordance with all applicable regulations,
provided that, if it is impossible for LMI to obtain such approval, APB and LMI
agree to pursue another possible reasonable solution to minimize the impact.


9.0        PRODUCTION RATE


LMI will supply 767-300ER/F wing modification kits ordered by APB up to a rate
of *                     Shipsets per month. Shipset requirements above this
rate will be mutually negotiated between the parties.


10.0               CHANGES


10.1               Change Orders


The Material Representative may at any time by written change order make changes
within the general scope of an Order in any one or more of the following:
drawings, designs, specifications, APB-furnished data, including but not limited
to Loft, Loads, Interface Control Drawing, shipping, packing, place of
inspection, place of delivery, place of acceptance, adjustments in quantities,
adjustments in delivery schedules, or the amount of APB furnished material. LMI
shall proceed immediately to perform the Order as changed. If any such change
causes an increase or decrease in the cost of and/or the time required for the
performance of any part of the work, whether changed or not changed by the
change order, an equitable adjustment calculated in accordance with Section 10.3
shall be made in the price of or the delivery schedule for those Products
affected, and the applicable
 
 
 
 
* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2.  A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
13
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
Order shall be modified in writing accordingly. Any claim by LMI for adjustment
under this Article 10.0 must be received by APB in writing no later than 60 days
from the date of receipt by LMI of the written change order or within such
further time as the parties may agree in writing or such claim shall be deemed
waived. Nothing in this Section 10.1 shall excuse LMI from proceeding with an
Order as changed, including failure of the parties to agree on any adjustment to
be made under this Article 10.0.

10.2              Examination of Records for Changes


LMI shall maintain complete and accurate records related to all change orders.
Such records shall itemize accurately and completely all services performed,
allowances claimed and costs incurred by LMI in the performance of each change
order, including but not limited to those factors which comprise or affect
direct labor hours, direct labor rates, material costs, burden rates and
subcontracts. Such records and other data shall be capable of verification
through audit and analysis by APB and be available to APB at LMI's facility for
APB's examination and audit at all reasonable times from the date of the
applicable change order until three years after final payment under such Order.
LMI shall provide assistance to interpret such data if requested by APB. Such
examination shall provide APB with complete information regarding LMI's
performance for use in price negotiations with LMI relating to existing or
future orders for Products, including but not limited to negotiation of
equitable adjustments for changes and termination/obsolescence claims pursuant
to Article 10.0. APB shall treat all information disclosed under this Section as
confidential.


10.3               Computation of Equitable Adjustment


The Rates and Factors set forth in Attachment B, which by this reference are
incorporated herein, shall be used to determine the equitable adjustment, if
any, to be paid by APB pursuant to Article 10.0 for each individual change.


LMI shall include in each claim sufficient detail to explain the amount claimed,
including detailed inventory schedules and a detailed break-down of all costs
claimed separated into categories (materials, purchased parts, finished
components, labor, burden, general and administrative), and to explain the basis
for allocation for all other costs.


10.4                      Obsolescence


Claims by LMI to APB for obsolete or surplus material and work-in-process
created by change orders issued by APB to LMI pursuant to this Section shall be
subject to the procedures set forth in Section 10.3, except that LMI may not
submit in any calendar year a claim for obsolete or surplus material resulting
from an individual change order which when aggregated with the cost of other
changes in that calendar year, and not to that point paid by APB, has a total
claim value of Two Thousand Five Hundred Dollars ($2,500.00) or less.


10.5                      Configuration


Under the Agreement, design of the Wing Modification Machined Parts will be
provided by APB or APB's design contractor. LMI will be expected to participate
during the design phase to assure the released engineering is compatible with
LMI processes and capabilities.
 
 
14
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
10.5.1                  Configuration Changes
 
LMI and its subcontractors shall ensure that all applicable requirements
including drawings, specifications, qualifications, etc. under the contract with
APB are flowed down to all suppliers and subcontractors performing work on APB
Products. LMI shall not make any configuration changes to any Products, which
could affect form, fit, function, performance or price without APB's prior
written consent. Notification and approval of configuration changes include
those parts which are superseded by another part. All LMI configuration change
requests shall be submitted to APB's Material Representative in writing for
approval prior to configuration change processing.


10.6                      Pre-STC Expedite Costs/Issues


Both parties recognize that design changes may be required, both before and
after flight test, that may require LMI to conduct expedite activities to meet
flight test or initial production deadlines. LMI agrees that to the extent a
design change released by APB requires a part change that is within LMI's
published parts manufacturing lead time (as documented in file: "Copy of WingIet
Parts 7-27-07Revb.xls"), LMI will not be entitled to reimbursement for expedite
costs. To the extent a requested design change requires parts changes that are
not within LMI's published part's lead time, LMI will notify APB in writing of
the estimated cost to implement and expedite the design change, and submit a
claim to APB for direct expedite costs according to Article 10.0, Changes.


10.7               Planning Schedule


Any planning schedule or quantity estimate provided or otherwise accepted by APB
shall be used solely for production planning. APB may purchase Products in
different quantities and specify different delivery dates as necessary to meet
APB's requirements. Such planning schedule and quantity estimate shall be
subject to adjustment from time to time. Any such adjustment is not a change
under Article 10.0, but subject to Article 11.0 of this Agreement.


11.0               ACCELERATION/DECELERATION AT NO COST


Notwithstanding Article 10.0, APB may make changes in the delivery schedule
without additional cost or change to the price stated in the applicable Order if
(a) the delivery date of the Product under such Order is on or before the last
date of the calendar year covered by the Order; and (b) APB provides LMI with
written notice of such changes. Upon receipt of written notice of the schedule
change, LMI shall make its best effort to implement the change as soon as
possible. The schedule change shall be implemented no later than four months
after notification of schedule acceleration or three months after notification
of schedule deceleration. If notification is made to LMI less than the limits
above, LMI may assert for costs in accordance with Article 10.0, Changes.


If APB requires production rates beyond LMI's reasonable ability to achieve, APB
will, at its option, exercise its right to secure a second source for
production.


12.0               PRODUCT SUPPORT AND ASSURANCE


12.1               Warranty


LMI expressly represents and warrants that each Product will:
 
 
15
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
 
 
(a)
be manufactured, repaired, tested, certified, weighed, inspected, shipped, sold,
and delivered by LMI in accordance with the terms of this Agreement and



 
(b)
be manufactured, repaired, tested, certified, weighed, inspected, shipped, sold,
delivered and subjected to any process or procedure by LMI, in strict compliance
with applicable laws, including Federal Aviation Regulations; and



 
(c)
conform to its specification, be suitable for its intended purpose, be free from
defects in workmanship, material and material selection, process of manufacture,
free from liens and encumbrances, and shall conform to the applicable drawings
and requirements of the Agreement and the applicable Order. Exceptions are for
conditions caused by improper installation by APB or Customer, normal wear and
tear, and failure to properly maintain and service the Product.



The Warranty will remain in effect for four years from the date the Product goes
into service with the Customer, or five years from the date the Product is
delivered to APB at the point of delivery (shipped in place), whichever occurs
first.


LMI shall be obligated to promptly replace or repair such defective Products or
correct any defective work on the Products, or provide authorization for third
parties to effect such repairs at LMI's expense, at APB's sole discretion. LMI
shall pay for any transportation charges incurred by APB and Product
de-installation and installation charges resulting directly from the replacement
or repair activity of such defective Products. APB shall notify LMI within a
reasonable period after the detection of a defect.


In the event of a dispute as to whether a breach of Warranty has occurred, LMI
agrees to proceed diligently with any reasonable repairs, replacement or
correction directed by APB pending final settlement of the dispute. If it is
determined that no such breach has occurred, APB shall pay LMI upon demand the
reasonable price of the repairs, corrections or replacements made by LMI
including reasonable profit.


APB's sole and exclusive warranty remedy against LMI is the repair or
replacement of defective parts, refund of the purchase price as provided herein,
or reimbursement for third party repairs, and no other remedy in respect of
warranties shall be available to APB including direct, indirect, incidental or
consequential damages for lost profits, lost sales, or any other incidental or
consequential loss.


12.2        Insurance


12.2.1                    Products and Completed Operations Liability


LMI warrants and represents to APB at all times during the performance of any
Order, and during the term of the Agreement, LMI will carry and maintain
products and completed operations liability insurance in an amount not less that
$*                    with respect to legal liability to a person or third party
arising out of an accident.


Prior to the performance of any obligation set forth in this Agreement, LMI will
provide APB with certificates of insurance reflecting full compliance with the
insurance requirements stated in
 
 
 
* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2.  A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
16
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------



this Section. Annual renewal certificates will be submitted to APB before the
expiration of the policy period. 
 
The amount of insurance obtained by a party will in no way limit the
indemnification obligations of the party under this Agreement.


12.2.2                    Property Insurance


LMI shall obtain and maintain continuously in effect a property insurance policy
covering loss or destruction of or damage to all property in which APB does or
could have an insurable interest pursuant to this Agreement, including but not
limited to Tooling, APB-furnished property, raw materials, parts, work-in
process, incomplete or completed assemblies and all other Products or parts
thereof, and all drawings, specifications, data and other materials relating to
any of the foregoing in each case to the extent in the possession or under the
effective care, custody or control of LMI, in the amount of full replacement
value thereof providing protection against all perils normally covered in an
"all risk" property insurance policy (including without limitation fire,
windstorm, explosion, riot, civil commotion, aircraft, earthquake, flood or
other acts of God). Any such policy shall be with insurers reasonably acceptable
to APB and shall (i) provide for payment of loss thereunder to APB, as loss
payee, as its interests may appear and (ii) contain a waiver of any rights of
subrogation against APB, its subsidiaries, and their respective directors,
officers, employees and agents.


12.2.2.1                 Certificate of Insurance


LMI shall provide to APB certificates of insurance reflecting full compliance
with the requirements set forth in Section 12.2.1 and 12.2.2. Such certificates
shall be kept current and in compliance throughout the period of this Agreement
and shall provide for 30 days advanced written notice to APB in the event of
cancellation, non-renewal or material change adversely affecting the interests
of APB.


12.2.2.2                 Notice of Damage or Loss


LMI shall give prompt written notice to APB of the occurrence of any damage or
loss to any property required to be insured herein. If any such property shall
be damaged or destroyed, in whole or in part, by an insured peril or otherwise,
and if no Event of Default shall have occurred and be continuing, then LMI may,
upon written notice to APB, settle, adjust, or compromise any and all such loss
or damage not in excess of $5,000 Dollars in any one occurrence, and $10,000
Dollars in the aggregate. LMI may settle, adjust or compromise any other claim
by LMI only after APB has given written approval, which approval shall not be
unreasonably withheld.
 
12.3               Indemnity


LMI will defend, indemnify and hold harmless APB from and against any and all
claims, costs (including attorney fees), demands, proceedings and liabilities
howsoever arising and of whatever nature, of any person or loss of or damage to
any property, arising out or in respect of any Products provided or any work
performed by LMI under this Agreement.


APB will defend, indemnify and hold harmless LMI from and against any and all
claims, costs (including attorney fees), demands, proceedings and liabilities
howsoever arising and of whatever
 
 
17
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
nature, of any person or loss of or damage to any property, arising out of or in
respect of any design defect of any Product.

12.4               Notice of Claim


If at any time a party becomes aware that a breach of this Agreement has
occurred or that there is or may be a claim made against the party, the party
will immediately notify the other party of such breach or claim. Notice under
this Section shall be provided to the parties at the respective addresses
identified in Section 27.1 of this Agreement unless otherwise specified.


13.0              TERMINATION FOR CONVENIENCE


13.1                      Basis for Termination; Notice


APB may, from time to time and at APB's sole discretion, terminate all or part
of any Order issued hereunder, and/or written authorization to proceed as
specified in Section 2.6 of this Agreement, by written notice to LMI. Any such
written notice of termination shall specify the effective date and the scope of
any such termination.


13.2                      Termination Instructions


On receipt of a written notice of termination pursuant to Section 13.1, unless
otherwise directed by APB, LMI shall:
 
 
A.
Immediately stop work as specified in the notice;

 
 
B.
Immediately terminate its subcontracts and purchase orders relating to work
terminated;

 
 
C.
Settle any termination claims made by its subcontractors or suppliers; provided,
that APB shall have approved the amount of such termination claims prior to such
settlement;

 
 
D.
Preserve and protect all terminated inventory and Products;

 
 
E.
At APB's request, transfer title (to the extent not previously transferred) and
deliver to APB or APB's designee all supplies and materials, work-in-process,
Tooling and manufacturing drawings and data produced or acquired by LMI for the
performance of this Agreement and any Order, all in accordance with the terms of
such request;

 
 
F.
Be compensated for such items to the extent provided in Section 13.3 below;

 
 
G.
Return, or at APB's option and with prior written approval, destroy, all APB
Proprietary Information and Materials in the possession, custody or control of
LMI;

 
 
H.
Take such other action as, in APB's reasonable opinion, may be necessary, and as
APB shall direct in writing, to facilitate termination of this Order; and

 
 
I.
Complete performance of the work not terminated.

 
 
 
18
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
13.3               LMI's Claim


If APB terminates an Order in whole or in part pursuant to Section 13.1 above,
LMI may submit a written termination claim to APB in accordance with the terms
of this Section 13.3. In addition to the portion of the Base Price incurred by
the LMI with respect to such terminated Order, LMI may include in each
termination claim any unpaid portion of the amortized and incurred Nonrecurring
Price to the extent provided by Attachment A. In no event shall the total of
previously paid Nonrecurring Price and such claimed Nonrecurring Price exceed
the Total Nonrecurring Price identified in Attachment A. Each termination claim
shall be submitted to APB not later than six (6) months after LMI's receipt of
the termination notice and shall be in the form prescribed by APB. LMI shall
include in each claim sufficient detail to explain the amount claimed, including
detailed inventory schedules and a detailed breakdown of all costs claimed
separated into categories (e.g., materials, purchased parts, finished
components, labor, burden, general and administrative), and to explain the basis
for allocation of all other costs. Any costs incurred by LMI for inventory and
work-in-process in accordance with the Orders prior to the termination, except
those previously paid for, shall be reasonably compensated by APB at cost.


13.4               Failure to Submit a Claim


Notwithstanding any other provision of this Article 13.0, if LMI fails to submit
a termination claim within the time period set forth above, LMI shall be barred
from submitting a claim and APB shall have no obligation to pay LMI under this
Article 13.0 or otherwise except for those Products previously delivered and
accepted by APB and those claims submitted to APB within the provided time
period in accordance with this Article 13.0.


13.5                       Partial Termination


Any partial termination of an Order shall not alter or affect the terms and
conditions (including without limitation unit prices) of the Order or any Order
with respect to Products not terminated. Termination of one Order shall not
affect any other Order(s).


13.6                      Exclusions or Deductions
 
The following items shall be excluded or deducted from any termination claim
submitted by LMI:


 
A.
All un-liquidated advances or other payments made by APB to LMI pursuant to a
terminated Order;

 
 
B.
Any claim which APB has against LMI;

 
 
C.
The agreed price for scrap allowance;

 
 
D.
Except for normal spoilage and any risk of loss assumed by APB, the agreed fair
value of property that is lost, destroyed, stolen or damaged.

 
 
19
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
13.7               Partial Payment/Payment


Payment, if any, to be made under this Article 13.0 shall be made by APB to LMI
30 days after settlement between the parties or as otherwise agreed to between
the parties.


13.8               LMI's Accounting Practices


LMI shall apply the "normal accounting practices" it has used in developing the
price of the Product(s) in determining the allocable costs at termination. For
purposes of this Section 13.8, LMI's "normal accounting practices" refers to
LMI's method of charging costs as a direct charge, overhead expense, or general
administrative expense.


13.9               Records


Unless otherwise provided in this Agreement or by law, LMI shall maintain all
records and documents relating to the terminated portion of the Order for three
(3) years after final settlement of LMI's termination claim.


14.0               EVENTS OF DEFAULT AND REMEDIES


14.1                      Events of Default


The occurrence of any one or more of the following events shall constitute an
"Event of Default":


 
A.
Any failure by LMI to deliver, when and as required by this Agreement or any
Order, any Product, except as provided in Article 15.0 (Excusable Delay) and
such failure shall continue unremedied for a period of 30 days or more following
receipt by LMI of notice from APB specifying such failure;



 
B.
Any failure by LMI to provide an acceptable Assurance of Performance within the
time specified in Article 18.0, or otherwise in accordance with applicable law;



 
C.
Any failure by LMI to perform or comply with any obligation set forth in Article
23.0 (Proprietary Information and Materials) and such failure shall continue
un-remedied for a period of five days or more following receipt by LMI of notice
from APB specifying such failure;



 
D.
Any participation by LMI in the sale, purchase or manufacture of airplane parts
under the scope of this Agreement without the required approval of the FAA and
such failure shall continue un-remedied for a period of 30 days or more
following receipt by LMI of notice from APB specifying such failure;



 
E.
APB determines that LMI's Quality Management System or Quality Supply Plan
inadequate, and LMI fails to address such inadequacy with 30 days of being
notified of the same by APB;

 
 
20
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------



 
 
F.
Any failure by LMI to perform or comply with any obligation set forth in this
Agreement and such failure shall continue un-remedied for a period of 45 days or
more following receipt by LMI of notice from APB specifying such failure; or



 
G.
(a) the suspension, dissolution or winding-up of LMI's business, (b) LMI's
insolvency, or its inability to pay debts, or its nonpayment of debts, as they
become due, (c) the institution of reorganization, liquidation or other such
proceedings by or against LMI or the appointment of a custodian, trustee,
receiver or similar person for LMI's properties or business, (d) an assignment
by LMI for the benefit of its creditors, or (e) any action of LMI for the
purpose of effecting or facilitating any of the foregoing.



14.2                       Remedies


If any Event of Default shall occur:


A.    Cancellation
 
APB may, by giving written notice to LMI, immediately cancel this Agreement
and/or any Order, in whole or in part, and APB shall not be required after such
notice to accept the tender by LMI of any Products with respect to which APB has
elected to cancel this Agreement, provided APB shall pay LMI for all Products
ordered by APB and delivered by LMI to APB.



B.     Cover
 
APB may manufacture, produce or provide, or may engage any other persons to
manufacture, produce or provide, any Products in substitution for the Products
to be delivered or provided by LMI hereunder with respect to this Agreement or
any Order and, in addition to any other remedies or damages available to APB
hereunder or at law or in equity, APB may recover from LMI the difference
between the price for each such Product and the aggregate expense, including,
without limitation, administrative and other indirect costs, paid or incurred by
APB to manufacture, produce or provide, or engage other persons to manufacture,
produce or provide, each such Product.

 
C.     Rework or Repair

 
Where allowed by the applicable regulatory authority, APB or its designee may
rework or repair any Product in accordance with Article 12.0.



D.    Setoff
 
APB may set off against and apply to the payment or performance of any
obligation, sum or amount owing at any time to APB hereunder or under any Order,
all deposits, amounts or balances held by APB for the account of LMI and any
amounts owed by APB to LMI.



E.     Tooling and other Materials
 
LMI shall upon the request of APB, immediately transfer and deliver to APB or
APB's designee title and possession to any or all (i) Tooling, (ii)
APB-furnished material, (iii) raw materials, parts, work-in-process, incomplete
or completed assemblies, and all other Products or parts thereof in the
possession or under the effective control of LMI or any of its subcontractors
(iv) Proprietary Information and Materials of APB including without limitation
planning data, drawings and other Proprietary Information and Materials relating

 
 
21
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
 
 
to the design, production, maintenance, repair and use of Tooling, in the
possession or under the effective control of LMI or any of its subcontractors,
in each case free and clear of all liens, claims or other rights of any person.
In consideration of APB's acquisition of title to the Tools, data and material,
the termination settlement shall take into account any damage payable by LMI to
APB as a result of any event of default and such amount shall be accounted to a
set off against the unrecovered Nonrecurring Price.
 
LMI shall be entitled to receive from APB reasonable compensation for any item
accepted by APB which has been transferred to APB pursuant to this Section 14.E
(except for any item the price of which shall have been paid to LMI prior to
such transfer, and except for items covered by 14.E (ii) and (iv); provided,
however, that such compensation shall not be paid directly to LMI, but shall be
accounted for as a setoff against any damages payable by LMI to APB as a result
of any Event of Default.

 
 
F.     Remedies Generally
 
No failure on the part of APB in exercising any right or remedy hereunder, or as
provided by law or in equity, shall impair, prejudice or constitute a waiver of
any such right or remedy, or shall be construed as a waiver of any Event of
Default or as acquiescence therein. No single or partial exercise of any such
right or remedy shall preclude any other or further exercise thereof or the
exercise of any other right or remedy. No acceptance of partial payment or
performance of any of LMI's obligations hereunder shall constitute a waiver of
any Event of Default or a waiver or release of payment or performance in full by
LMI of any such obligation. All rights and remedies of APB hereunder and at law
and in equity shall be cumulative and not mutually exclusive and the exercise of
one shall not be deemed a waiver of the right to exercise any other.

 
G.     Contractual Liability
 
LMI shall be liable to APB for the timely and proper performance of its
obligations under this Agreement and, except to the extent of the indemnities
and specific remedies as set out in the Agreement, shall be liable for all
direct costs, direct losses, damages and liabilities, including without
limitation costs and expenses incidental thereto such as but not limited to
legal fees which may be incurred by APB as a consequence of the failure by LMI
to comply with its obligations under the Agreement or as a consequence of the
termination of the Agreement. APB agrees to provide LMI with the breakdown of
the said costs, losses, damages and liabilities referenced above in this Section
14.2.

 
15.0               EXCUSABLE DELAY


If delivery of any Product is delayed by unforeseeable circumstances beyond the
control and without the fault or negligence of LMI or of its suppliers or
subcontractors (any such delay being hereinafter referred to as "Excusable
Delay"), the delivery of such Product shall be extended for a period to be
determined by APB after an assessment by APB of alternate work methods.
Excusable Delays may include, but are not limited to, acts of God, war, riots,
acts of government, fires, floods, epidemics, quarantine restrictions, freight
embargoes, strikes or unusually severe weather, but shall exclude among other
things, LMI's noncompliance with any rule, regulation or order promulgated by
any governmental agency, or nonperformance of LMI suppliers. However, the above
notwithstanding, APB expects LMI to continue production, recover lost time and
support all schedules as established
 
 
22
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
under this Agreement or any Order. If delay in delivery of any Product is caused
by the default of any of LMI's subcontractors or suppliers, such delay shall not
be considered an Excusable Delay unless such delay is caused for reasons the
same as those considered to be Excusable Delay for LMI. If delivery of any
Product is delayed by any Excusable Delay for more than three (3) months, APB
may, without any additional extension, cancel this Agreement or all or part of
any Order with respect to the delayed Products, and exercise any of its remedies
in accordance with Section 14.2, except for 14.2.B, "Cover", provided however,
that APB shall not be entitled to monetary damages or specific performance to
the extent LMI's breach is the result of an Excusable Delay.
 
16.0         SUSPENSION OF WORK


APB may at any time, by written order to LMI, issued pursuant to this Article
16.0, require LMI to stop all or any part of the work called for by this
Agreement for up to one hundred twenty (120) days hereafter referred to as a
"Stop Work Order". On receipt of a Stop Work Order, LMI shall promptly comply
with its terms and take all reasonable steps to minimize the occurrence of costs
arising from the work covered by the Stop Work Order during the period of work
stoppage. Within the period covered by the Stop Work Order (including any
extension thereof) APB shall either (i) cancel the Stop Work Order or (ii)
terminate or cancel the work covered by the Stop Work Order in accordance with
the provisions of Articles 13.0 or 14.0. In the event the Stop Work Order is
canceled by APB or the period of the Stop Work Order (including any extension
thereof) expires, LMI shall promptly resume work in accordance with the terms of
this Agreement or any applicable Order.


If the Stop Work Order has resulted in a change in the schedule or cost of
performance, an equitable adjustment shall be made in the price and/or delivery
schedule, according to Section 10.3, and the Order or this Agreement, as
appropriate, will be modified in writing accordingly. LMI must assert any claim
for adjustment within sixty (60) days from the date of receipt of the Stop Work
Order.


17.0
TERMINATION OR CANCELLATION AND INDEMNITY AGAINST SUBCONTRACTOR CLAIMS



APB shall not be liable for any loss or damage resulting from any termination
pursuant to Section 13.0 except as expressly provided in Section 13.3, or any
cancellation under Section 14.0, except to the extent that such cancellation
shall have been determined to have been wrongful, in which case such wrongful
cancellation shall be deemed a termination pursuant to Section 13.0 and
therefore shall be limited to the payment to LMI of the amount or amounts
identified in Section 13.3. As subcontractor claims are included in LMI's
termination claim pursuant to Section 13.3, LMI shall indemnify APB and hold APB
harmless from and against (i) any and all claims, suits and proceedings against
APB by any subcontractor or supplier of LMI in respect of any such termination
pursuant to Section 13.0 and (ii) and any and all costs, expenses, losses and
damages incurred by APB in connection with any such claim, suit or proceeding.


18.0               ASSURANCE OF PERFORMANCE


18.1               LMI to Provide Assurance


If APB determines, at any time or from time to time, that it is not sufficiently
assured of LMI's full, timely and continuing performance hereunder, or if for
any other reason APB has reasonable grounds for insecurity, APB may request, by
notice to LMI, written assurance (hereafter an
 
 
23
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
"Assurance of Performance") with respect to any specific matters affecting LMI's
performance hereunder, that LMI is able to perform all of its respective
obligations under this Agreement when and as specified herein. Each Assurance of
Performance shall be delivered by LMI to APB as promptly as possible, but in any
event no later than 30 calendar days following APB's request therefore and each
Assurance of Performance shall be accompanied by any information, reports or
other materials, prepared by LMI, as APB may reasonably request. APB may suspend
all or any part of APB's performance hereunder until APB receives an Assurance
of Performance from LMI satisfactory in form and substance to APB.

18.2               Meetings and Information


APB may request one or more meetings with senior management or other employees
of LMI for the purpose of discussing any request by APB for Assurance of
Performance or any Assurance of Performance provided by LMI. LMI shall make such
persons available to meet with representatives of APB as soon as may be
practicable following a request for any such meeting by APB and LMI shall make
available to APB any additional information, reports or other materials in
connection therewith as APB may reasonably request.


19.0                       LEAD TIMES


APB shall issue an initial Order for the first two Shipsets of Products.
Thereafter, Products for APB requirements, assuming no break in the Production
Phase, will be ordered at least 26 weeks prior to the scheduled date of delivery
from LMI to APB. Provided, however, LMI shall request of APB as required written
authorization to proceed as defined in Section 2.6 for the purchase of long
lead-time materials, in sufficient time to support the scheduled deliveries.


20.0               PERFORMANCE VISIBILITY AND REVIEWS


When requested by APB, LMI shall provide all necessary program performance data,
and when so requested, LMI shall prepare and conduct a program performance
review specific to the scope of this program, pursuant to any Order or program.


21.0               RESPONSIBILITY FOR APB PROPERTY


On delivery to LMI of any materials, parts, Tooling or other property, title to
any of which is held by APB, LMI shall assume the risk of and shall be
responsible for any loss thereof or damage thereto, as long as they are in the
custody and control of LMI, and/or its supplier(s). APB shall retain ownership
of such materials, parts, Tooling or other property, and shall extend full
permission to LMI for the proper and intended use of such property in the
exclusive execution of this Agreement. In accordance with the provisions of an
Order, but in any event on completion thereof, LMI shall return such property to
APB in the condition in which it was received except for reasonable wear and
tear, and except to the extent that such property has been incorporated in
Products delivered under such Order or has been consumed in the normal
performance of work under such Order.


22.0               LIMITATION OF LMI'S RIGHT TO ENCUMBER ASSETS


LMI warrants to APB that LMI has good title to all inventory, work-in-process,
tools,-equipment and materials to be supplied by LMI in the performance of its
obligations under any Order ("Inventory"),
 
 
24
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
and that pursuant to the provisions of such Order, it will transfer to APB title
to such Inventory, whether transferred separately or as part of any Product
delivered under the Order, free of any liens, charges, encumbrances or rights of
others, provided that LMI reserves the right to physically possess and use all
inventory during the terms of this Agreement.

23.0               PROPRIETARY INFORMATION AND MATERIALS


23.1               Protection of Proprietary Information


As used in this Agreement:


"Materials" means any materials containing Proprietary Information.


“Proprietary Information" means all proprietary, confidential or trade secret
information disclosed by either party to the other or entrusted to either party
by a third party. This information includes, but is not limited to, information
relating to inventions, computer technology and programming, computer software,
research, development, engineering, manufacturing, purchasing, accounting,
marketing or selling. This information may be contained in materials such as
engineering and tool drawings and design, tools and tooling models, samples,
electronic and non-electronic data, specifications, reports, calculation,
compilations, manuals, patent applications or computer programs, whether or not
such materials bear proprietary markings, or tangible items conveying or
embodying such information, or may be in the nature of unwritten knowledge or
know-how;


"Background Proprietary Information" means any Proprietary Information belonging
to a party which is or was developed prior to or outside of, and not in the
course of work under this Agreement and which is disclosed by either party to
the other in the course of work under this Agreement and includes Background
Inventions;


"Background Invention(s)" means any invention(s) owned by either party prior to
or outside or not for the purposes of work under this Agreement which becomes or
is the subject of a patent application or issued patent and which is disclosed
by either party to the other in the course of work under this Agreement;


"Project Proprietary Information" means any Proprietary Information developed in
the course of work under this Agreement and includes Project Inventions;


"Project Invention(s)" means any invention(s) conceived in the course of work
under this Agreement and which becomes the subject of one or more patent
applications.


Each of APB and LMI shall keep confidential and protect from disclosure to third
parties all Background Propriety Information and Project Proprietary Information
of the other. Except as otherwise provided in this Agreement, neither APB nor
LMI shall disclose to any person, firm or corporation such information of the
other party unless the other party provides its prior written consent.


APB and LMI shall each use the other party's Background Proprietary Information
and Project Proprietary Information only in the performance of and for the
purpose of this Agreement and/or any
 
 
25
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
Order (consistent with the foregoing, LMI shall not manufacture Products or
Spare Parts for, or sell Products or Spare Parts to, any party other than APB).
Notwithstanding the foregoing and the prior paragraph, APB shall have the right
to use and disclose such information of LMI for the purposes of testing,
certification, use, sale, or support of any Product delivered under this
Agreement, or any airplane including a Product; and provided that APB shall
obtain an appropriate non-disclosure covenant from such receiving party.

Upon (i) either party's request or (ii) in the event of completion, termination
or cancellation of this Agreement, each party shall return, subject to the
provisions of Section 23.1 herein, all Background Proprietary Information and
all Project Proprietary Information of the other party, and all materials
comprising or derived from such information to the other party, unless
specifically directed otherwise in writing by the other party.


Each party shall not, without the prior written authorization of the other
party, sell or otherwise dispose of (as scrap or otherwise) any parts or other
materials containing, conveying, embodying, or made in accordance with or by
reference to any Background Proprietary Information and Project Proprietary
Information of the other party, provided that this provision is not intended to
prevent APB from selling Products to Customers. Prior to disposing of such parts
or materials as scrap, each party shall render them unusable. Each party shall
have the right to audit the other party's compliance with this Article 23.0.


LMI may disclose Background Proprietary Information and Project Proprietary
Information of APB to its subcontractors as required for the performance of an
Order, provided that each such subcontractor first assumes, by written agreement
to the benefit of both LMI and APB, the same obligations imposed upon LMI under
this Article 23.0. LMI shall be liable to APB for any breach of such obligation
by such subcontractor.


The provisions of this Article 23.0 and Section 23.1 are effective in lieu of,
and will apply notwithstanding the absence of, any restrictive legends or
notices applied to the relevant information and shall survive the performance,
completion, termination or cancellation of this Agreement or any Order.


This Article 23.0 supersedes and replaces any and all other prior agreements or
understandings between the parties to the extent that such agreements or
understandings relate to obligations of APB or LMI to the other relative to
Background Proprietary Information or Project Proprietary Information,
regardless of whether disclosed to the receiving party before or after the
effective date of this Agreement.


Each party shall retain exclusive ownership rights in its own Background
Proprietary Information and its own Project Proprietary Information, solely and
independently developed by the party, subject to usage rights, licenses provided
by this Article 23.0.
 
All Project Proprietary Information jointly developed by APB and LMI during work
under this Agreement shall be owned as follows:
 

 
(i)
All Project Proprietary Information consisting of design and engineering
documents (including Engineering Drawings and Reports) related to the Product,
shall belong to APB. LMI hereby assigns all rights it may have in such Project
Proprietary Information to APB, and LMI shall not use, or disclose to any party
any such Project Proprietary Information;

 
 
 
 

--------------------------------------------------------------------------------

 


 

   
Information to APB, and LMI shall not use, or disclose to any party any such
Project Proprietary Information;




 
(ii)
All other Project Proprietary Information shall be owned by APB. APB agrees to
assign to LMI a worldwide, non-exclusive, royalty free license to use such
information.




 
(iii)
Notwithstanding item (ii) above, any development and/or improvements made to
each party's Background Proprietary Information will be the retained solely by
the originating party, will be treated as such party's Background Proprietary
Information, and is not to be considered Project Proprietary Information.

 
The restrictions on the receipt and use by each party of the other party's
Background Proprietary Information and the other party's Project Proprietary
Information shall not apply to Proprietary Information which goes into the
public domain through no fault of the receiving party.


23.2               License of LMI's Background Proprietary Information and
Inventions


(a)   
LMI hereby grants to APB a non-exclusive, royalty-free, worldwide right and
license, without right of sub-license, (i) to use LMI's Background Proprietary
Information and Inventions and LMI's Project Proprietary Information and
Inventions (collectively, "LMI Materials") in connection with the development
and support of the Product, (ii) to sell, lease, transfer, or otherwise convey
to third parties the right to use the Product acquired from LMI and
incorporating LMI's Materials.



(b)   
Anything to the contrary in this Agreement notwithstanding, if this Agreement is
terminated by APB pursuant to Article 13.0 or Article 14.0 hereof, APB shall
have a non-exclusive, royalty-free, worldwide right and license, to use LMI
Materials to produce the Products by itself.



(c)   
If APB requires production rates beyond LMI's reasonable ability to achieve
(i.e.: capacity or labor constraints) APB has the right to secure a second
source for production and for that purposes shall have the rights under (b) and
the right sub-license the LMI Materials to a third party to produce the
Products.



(d)   
Except as provided for in this Article 23.0, APB shall have no right to use, nor
shall APB disclose to any third party, LMI's Background Materials in any manner.



(e)   
LMI shall execute and deliver, promptly after receiving a request from APB, a
license agreement in a form and substance satisfactory to APB, acting
reasonably.



23.3               Limitation of License


Background Proprietary Information and Project Proprietary Information conveyed
to a party under this Agreement are licensed to the receiving party only for the
limited purposes set forth in this Article 23.0. No disclosure of Background
Proprietary Information and Project Proprietary Information will be construed as
granting (i) a license under any patent, patent application, or copyright, or
(ii) any right of ownership in such materials or information.
 
 
27
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
24.0               COMPLIANCE WITH LAWS
 
24.1               LMI's Obligation


LMI shall comply with all laws, including, but not limited to, any statute,
rule, regulation, judgment, decree, order, or permit applicable to its
performance under this Agreement. LMI shall (1) notify APB of any obligation
under this Agreement which is prohibited under applicable law, at the earliest
opportunity but in all events sufficiently in advance of LMI's performance of
such obligation so as to enable the identification of alternative methods of
performance, and (2) notify APB at the earliest possible opportunity of any
aspect of its performance which becomes subject to additional regulation or
which LMI reasonably believes will become subject to additional regulation
during the performance of this Agreement.


24.2               Export Controls


LMI acknowledges that all information, drawings, tooling, data, specifications,
and other items provided by APB to LMI, and all products , items, data,
drawings, information, and services made or derived from the same, are subject
to U.S. and other export control laws. In addition to the other limitations and
restrictions contained in this Agreement, LMI agrees that it shall not export,
re-export, or provide access to any such information, drawings, tooling data,
specifications, items, Products or services referred to in the prior sentence to
non-U.S. persons or individuals in violation of U.S. export control laws.


25.0               INTEGRITY IN PROCUREMENT


APB's policy is to maintain high standards of integrity in procurement. APB's
employees must ensure that no favorable treatment compromises their impartiality
in the procurement process. Accordingly, APB's employees must strictly refrain
from soliciting or accepting any payment, gift, favor or thing of value, which
improperly influences their judgment with respect to either issuing an Order or
administering this Agreement. Consistent with this policy, LMI agrees not to
provide or offer to provide any employees of APB any payment, gift, favor or
thing of value for the purpose of improperly obtaining or rewarding favorable
treatment in connection with any Order or this Agreement. LMI shall conduct its
own procurement practices and shall ensure that its suppliers conduct their
procurement practices consistent with these standards. If LMI has reasonable
grounds to believe that this policy may have been violated, LMI shall
immediately report such possible violation to the Material Representative.


26.0               INFRINGEMENT


LMI represents and warrants that each and every Product, in the form to be
delivered to APB, is and will be free from any known claim for U.S. patent
infringement and that any affixed labels or trademarks are free from any known
claim for copyright or trademark infringement. LMI shall indemnify APB and save
it harmless against such infringement liability based upon APB's possession or
resale, provided that: (i) LMI is promptly notified by APB of any such claim for
such infringement; (ii) such infringement is claimed specifically against the
Product "as delivered" by LMI to APB and unchanged by any acts of APB from such
"as delivered" state; and (iii) such infringement was not a result of use or
sale of the Product in combination with other items and would not have occurred
from the Product by itself. In the event of suit, LMI shall, at LMI's
 
28
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
election, have sole charge and direction thereof, in which event APB shall
provide LMI reasonable assistance in the defense thereof as LMI may require. APB
shall have the right to be represented in such suit by advisory counsel at APB's
expense.
 
27.0
NOTICES



27.1 
 
Addresses
 

To APB:
Attention:
Procurement Specialist
   
Aviation Partners Boeing
3415 South 116th Street
Seattle, Washington 98168
Phone:  206-762-1171 extension xxx
Fax:       206-242-9347
To LMI:
Attention:
___________________________
LMI Savannah
Phone:______________
Fax:________________

 
27.2                      Effective Date


The date on which any such communication is received by the addressee is the
effective date of such communication.


27.3               Approval or Consent


With respect to all matters subject to the approval or consent of either party,
such approval or consent shall be requested in writing and is not effective
until given in writing. With respect to APB, authority to grant approval or
consent is limited to the Material Representative.


28.0               PUBLICITY


LMI will not, and will require that its subcontractors and suppliers of any tier
will not, (i) cause or permit to be released any publicity, advertisement, news
release, public announcement, or denial or confirmation of the same, in whatever
form, regarding any Agreement or Order or Products, or the program or Customer
to which they may pertain, or (ii) use, or cause or permit to be used, the APB
name or any APB trademark (or the name or trademark of any affiliate of APB) in
any form of promotion or publicity without APB's prior written approval.


29.0               RESPONSIBILITY FOR PERFORMANCE


29.1               Flowdown of Requirements


LMI shall be responsible for the requirements of this Agreement and any Order
referencing this Agreement. LMI shall bear all risks of providing adequate
facilities and equipment to perform each Order in accordance with the terms
thereof. LMI shall include as part of its subcontracts those elements of the
Agreement which protect APB's rights including but not limited to right of entry
 
29
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
provisions, proprietary information and rights provisions, quality control
provisions, and management and control of APB assets. In addition, LMI shall
provide to its subcontractors sufficient information to clearly document that
the work being performed by LMI's subcontractor is to facilitate performance
under this Agreement or any Order. Sufficient information may include but is not
limited to Order number, ATP description, or the name of the Material
Representative.
 
29.2               Performance During Disputes


If a dispute between LMI and APB arises under this Agreement or any Order, each
party agrees to continue with the performance of the Agreement and any Order
under dispute, including the delivery of Products and payment for Products at
the Order price, pending resolution of the dispute.


29.3               Disputes


In the event of any dispute over the terms of this Agreement or any Order issued
under this Agreement, LMI and APB shall use its best efforts to resolve the
matter without commencing legal proceedings. Disputes will be settled by
individuals who have been designated by their respective parties. As a
prerequisite to legal proceedings, except in any case in which a party must seek
injunctive relief in order to avoid irreparable harm, any dispute which cannot
be settled promptly by such individuals shall be referred for resolution by an
officer or other senior representative of each of the parties, each of whom
shall have the authority to settle the matter in controversy.


If the officers or other senior management representatives of the parties to
whom any dispute has been referred for resolution are unable to resolve such
dispute within 30 days of reference of the dispute, or such longer period as the
parties may agree, the dispute shall be resolved through binding arbitration
conducted in accordance with the American Arbitration Association ("AAA"). The
AAA shall administer the arbitration under its procedures and the provisions of
this Article shall govern. Any award rendered by the arbitrator shall be in
writing, set forth the reasons for the award based upon the law, and shall be
final and binding upon the parties. Any judgment upon such award may be entered
and enforced in any court of competent jurisdiction.


29.4               Subcontracting


LMI shall maintain complete and accurate records regarding all subcontracted
items and/or processes. LMI's use of subcontractors shall comply with LMI's
quality assurance system approval for said subcontractors. No subcontracting by
LMI shall relieve LMI of its obligation under this Agreement or the applicable
Order.
 
Where required by the requirements of the Order, no raw material and/or material
process may be incorporated in a Product unless: (a) LMI uses a source approved
by APB or (b) APB has surveyed and qualified LMI's receiving inspection
personnel and laboratories to test the specified raw materials an/or material
process. No waiver of survey and qualification requirements will be effective
unless granted by APB's Engineering and Quality Control Departments. Utilization
of an APB-approved raw material source does not constitute a waiver of LMI's
responsibility to meet all specification requirements.
 
30
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------



29.5                      Reliance


APB's entering into this Agreement is in part based upon APB's reliance on LMI's
ability, expertise and awareness of the intended use of the Products. LMI agrees
that APB and APB's Customers may rely on LMI as an expert, and LMI will not deny
any responsibility or obligation hereunder to APB or APB's Customers on the
grounds that APB or APB's Customers provided recommendations or assistance in
any phase of the work involved in producing or supporting the Products,
including but not limited to APB's acceptance of specifications, test data or
the Products.


29.6               Assignment


In addition to assignment of any of LMI's rights or obligations under this
Agreement, the following shall be included as "assignments": (i) a consolidation
or merger of LMI; (ii) a change directly or indirectly in the ownership or
voting rights of more than 50% of the issued and outstanding stock of or equity
interest in LMI; (iii) any assignment or transfer of this Agreement by LMI which
would otherwise occur by operation of law, merger, consolidation,
reorganization, assignment, transfer, or other significant change in corporate
or proprietary structure; and (iv) the sale, assignment or transfer of all or
substantially all of the assets of LMI.


LMI shall notify APB reasonably in advance of any event of assignment.


This Agreement and each Order shall inure to the benefit of and be binding on
each of the parties hereto and their respective successors and assigns. In the
event that the assignment identified herein reasonably appears to APB to
materially affect the ability of LMI to discharge its obligations under this
Agreement, APB shall be entitled to disapprove of the assignment and in such
cases terminate this Agreement in accordance with Article 14.0.


LMI may assign claims for monies due or to become due under any Order provided
that APB may recoup or setoff any amounts covered by any such assignment against
any indebtedness of LMI to APB or any claim by APB against LMI, whether arising
before or after the date of the assignment or the date of this Agreement, and
whether arising out of any such Order or any other agreement between the
parties. APB may settle all claims arising out of any Order, including
termination claims, directly with LMI and will not be obligated to deal directly
in any way with LMI's assignee.


30.0               PRODUCT SUPPORT


30.1                      Policy
 
APB provides its Customers with worldwide product support. LMI acknowledges that
its fulfillment of its obligations under this Agreement, including but not
limited to this Article 31.0, is crucial to enable APB to support its Customers.


30.2               Scope


The requirements set forth in this Article apply to Products provided by LMI for
installation on Aircraft or for use in the maintenance and operations support of
Aircraft.
 
31
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
30.3               AOG Response


LMI will employ its best efforts to provide the earliest possible delivery of
any Spare Part designated AOG by APB. Such effort includes but is not limited to
working 24 hours a day, seven days a week and use of premium transportation. LMI
shall respond, and when possible, specify the delivery date and time of any such
AOG Spare Part, within four hours of receipt of an AOG Spare Part request.


30.4               Routine / Class II Response


LMI shall expend reasonable business efforts (i.e., excluding overtime,
expedite, or premium efforts) to provide delivery within standard lead-time of
any Spare Part designated Routine (or Class II) by APB. LMI shall respond, and
when possible, specify the delivery date and time of any such Routine Spare
Part, within one business day of receipt of a Routine Spare Part request.


30.5               Designation by APB


APB will endeavor to order Spares as Routine or Class II classification;
however, in cases where APB Customers require parts classified as "AOG", APB
will so indicate to LMI and LMI shall perform all duties as required under
Section 30.3.


30.6                      Reclassification or Re-exercises


APB may from time to time as it considers appropriate instruct LMI to
re-prioritize or reclassify an existing Spare Part Order in order to improve or
otherwise change the established shipping schedule. LMI shall expend the effort
required as set forth above in the definitions of the Spare Part Order to meet
the revised requirement. LMI's commitment of a delivery schedule shall be given
in accordance with that set forth above for the applicable classification, but
in no case shall it exceed 24 hours from notification by APB.


30.7               Spare Parts Pricing


The price for all in production spares and details shall be per the latest Bill
of Material kit price for each part. The cost of packaging associated with the
spare is considered part of the Spares price. LMI may charge an appropriate
handling fee for each Spares request, regardless of the number of individual
parts associated with each request. LMI Spares handling fees may be assessed as
follows:
 
Spares Requests During Normal Business
Hours                                                                                                    $*                   


Spares Requests Evenings and
Weekends                                                                                                               $*                   


Out of production Spares will be priced as mutually negotiated between APB and
LMI at the time of the order.


30.8               Packaging of Spare Parts


LMI shall package Spare Parts in accordance with ATA 300. Repairable components
shall be packaged one each in reusable containers. Expendable components shall
be packaged and identified as specified in ATA 300. Styrofoam dunnage such as
pellets, peanuts, popcorn, etc., shall not be utilized.
 
 
 
* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2.  A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
32
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------



30.9               Special Handling


The price for all effort associated with the handling and shipment preparation
of Spare Parts is deemed to be included in the price of the Spare Part. Spare
Parts shall be shipped FOB EXW (INCOTERMS 2000) LMI, Savannah. Shipping
instructions will be provided to LMI at time of the Spare Parts order, or as
appropriate. If APB directs delivery of Spare Parts to a delivery point other
than EXW LMI, APB shall reimburse LMI for shipping charges, including insurance,
paid by LMI from the plant to the designated delivery point. Such charges shall
be shown separately on all invoices.


30.10                       LMI's Spares Point of Contact


LMI shall provide a point of contact for Spare Part Orders to facilitate prompt
order processing. This point of contact is as follows:


Supplier
Commercial Account Manager
Phone:
912-748-8973
FAX:
912/748-9821
EMAIL:
________________________



30.11                      Communications Response Times


LMI shall respond to communication from APB within the following time periods:




Telephone
Within 8 hours
Wire (Telex, etc.)
Within 24 hours
Letter
Within 10 calendar days
Request for Quotation
Within 10 calendar days
AOG or Routine/Class II
As specified above in Article 13.0



30.12                      General Product Support Requirements


30.12.1                   Resolution of Product Warranty Claims


LMI, on receipt of a written request for assistance to resolve a product
warranty claim, shall provide a written response to each written notice of a
defect submitted under this Section 31.12 within ten working days from the date
of receipt. In the event LMI disallows any such claim, LMI shall provide a
reasonable explanation of such disallowance to APB and/or Customer.


LMI shall perform warranty Correction in accordance with Section 12.1 of this
Agreement. LMI shall furnish APB and/or Customer with all the data and
information in its possession relevant to the warranty claim. LMI shall provide
to APB and/or Customer LMI's findings as to the cause of the problem, and upon
determination of an interim or final solution, shall provide to APB and/or
Customer a plan and schedule for Correction.
 
 
33
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------



30.12.2                   Technical Assistance Requests - Product Manufacture


APB may request LMI's assistance regarding the Product manufacture, which falls
outside the warranty claim process. Upon request by APB's Program Manager, LMI
shall provide to APB technical assistance pertaining to the manufacture of the
Product. This assistance may be in the form as is reasonably determined by LMI
at the time of the request. LMI shall make best commercially reasonable effort
to support in a timely manner. Any costs or expense incurred by LMI's employees
in providing assistance will be borne by APB.


30.12.3                   Agreement to Manufacture and Sell


LMI shall manufacture and sell Spare Parts and Products to APB only, per the
terms of this Agreement.


31.0               TOOLING


A current Certified Tool List, Attachment C, will be submitted to APB by LMI and
updated each time tools are added or deleted by LMI. The Certified Tool List
will include all program Tooling created to support this contract, including all
Tool Designs, Tool Drawings, NC tapes, Tooling Masters, Soft and Hard Production
Tooling, Assembly Fixtures, Inspection Fixtures and program-specific Shop Aides.
Title to Tooling passes to APB at First Article Delivery for each program.


The Tooling identified in the Certified Tool List, Attachment C, shall be
capable of supporting the maximum rate identified.


LMI shall adhere to the documents listed below, which are incorporated herein
and made a part hereof by this reference, to design, fabricate, validate,
control and maintain all program Tooling:
 
·
D33200, Supplier Tooling Document
·
D33011, Tool Design Manual
·
D33181, Tool Procedure Manuals
·
D33041, Tool Identification Codes
·
D32082, Trim Tool Document
·
D32101, Plastics Tooling Document



Notwithstanding anything contained in this Agreement, if APB declares that an
event of default has occurred, APB may direct LMI to deliver, and LMI will
deliver, at no charge to APB, all Tooling to the location directed by APB and in
accordance with the schedule provided by APB.


32.0               APB-OWNED TOOLING


In the event APB furnishes Tooling to LMI, LMI shall comply with the Terms and
Conditions applicable to any Blanket Tooling Purchase Control Order in effect at
the time.


No replacement or rework of any APB-owned Tooling shall be performed without
APB's prior written consent. APB shall notify LMI of any action required for
discrepant Tooling. LMI will be responsible for routine tool maintenance and
repairs, and replacement of APB-owned Tools shall be for the account of APB.
 
34
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------


 
33.0               STATUS REPORTS/REVIEWS


When requested by APB, LMI shall update and submit, as a minimum, monthly status
reports on data requested by APB using a method mutually agreed upon by APB and
LMI.


When requested by APB, LMI shall provide to APB a manufacturing milestone chart
identifying the major purchasing, planning and manufacturing operations for the
applicable Product(s).


34.0               APB-FURNISHED MATERIAL AND DATA


A Bonded Stores Agreement shall be entered into by APB and LMI for any APB
furnished equipment or materials. APB may elect to supply components to LMI for
inclusion into the end item kit BOM, at APB's discretion. Any such components
will be identified and coordinated with LMI prior to delivery of first article
machined parts kits.


APB shall furnish LMI with all the technical information which is necessary for
LMI to fulfill its responsibility and as set forth in drawings and applicable
Technical Statements of Work in a timely manner.


35.0               INVENTORY AT CONTRACT COMPLETION


Subsequent to LMI's last delivery of Product(s), Products which contain, convey,
embody or were manufactured in accordance with or by reference to APB's
proprietary materials including but not limited to finished goods,
work-in-process and detail components (hereafter "Inventory") which are in
excess of Order quantity shall be made available to APB for purchase. In the
event APB, in its sole discretion, elects not to purchase the Inventory, LMI may
scrap the Inventory. Prior to scrapping the Inventory, LMI shall mutilate and/or
render it unusable. LMI shall maintain, pursuant to their quality assurance
system, records certifying destruction of the applicable Inventory. Said
certification shall state the method and date of mutilation and destruction of
the subject Inventory. APB or applicable regulatory agencies shall have the
right to review and inspect these records at any time it deems necessary. In the
event LMI elects to maintain the Inventory, LMI shall maintain accountability
for the inventory and LMI shall not sell or provide the Inventory to any third
party without prior specific written authorization from APB. Failure to comply
with these requirements shall be a material breach and grounds for default
pursuant to Article 14.0.


36.0               CONFIGURATION CONTROL OF PRODUCTS
 
After the issuance of the STC, LMI agrees not to make any change in materials or
design details which would affect the Product or any component part thereof
including without limitation (a) part number identification, (b) physical or
functional interchangeability, or (c) repair and overhaul procedures and
processes and material changes which affect these procedures, without prior
written approval of APB. LMI will place this Article 36.0 clause in all its
subcontracts for LMI identified purchased equipment whether such equipment is
supplied to LMI as an end item or as a component part of an end item.
 
 
35
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------



37.0               NON-WAIVER


APB's failure at any time to enforce any provision of an Order or this Agreement
does not constitute a waiver of such provision or prejudice APB's right to
enforce such provision at any subsequent time.


38.0               HEADINGS


Section headings used in this Agreement are for convenient reference only and do
not affect the interpretation of the Agreement.


39.0               PARTIAL INVALIDITY


If any provision of any Order or this Agreement is or becomes void or
unenforceable by force or operation of law, the other provisions shall remain
valid and enforceable.


40.0               APPLICABLE LAW; JURISDICTION


This Agreement and each Order, including all matters of construction, validity
and performance, shall in all respects be governed by, and construed and
enforced in accordance only with the law of the State of Washington, without
reference to any rules governing conflicts of law. LMI hereby irrevocably
consents to and submits itself exclusively to the jurisdiction of the applicable
courts of the State and federal courts in Washington for the purpose of any
suit, action or other judicial proceeding arising out of or connected with any
Order or the performance or subject matter thereof. LMI hereby waives and agrees
not to assert by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding, any claim that (a) LMI is not personally subject to the
jurisdiction of the above-named courts, (b) the suit, action or proceeding is
brought in an inconvenient forum or (c) the venue of the suit, action or
proceeding is improper. The U.N. Convention for the International Sale of Goods
shall not apply to this Agreement.


41.0               AMENDMENT


Subject to the exceptions expressly set forth in this Agreement, oral statements
and understandings are not valid or binding. Except as otherwise provided in
Sections 10.0 and 11.0, no Order may be changed or modified except in writing,
signed by LMI and the Material Representative.


42.0               LIMITATION
 
LMI may not (except to provide an inventory of Products to support delivery
acceleration and to satisfy reasonable replacement and Spares requirements)
manufacture or fabricate Products or procure any goods in advance of the
reasonable flow time required to comply with the delivery schedule in the
applicable Order except as otherwise expressly authorized in writing by APB.
Notwithstanding any other provision of an Order, LMI is not entitled to any
equitable adjustment or other modification of such Order for any manufacture,
fabrication, or procurement of Products not in conformity with the requirements
of the Order, unless APB's written consent has first been obtained. Nothing in
this Article 43.0 shall be construed as relieving LMI of any of its obligations
under the Order.
 
36
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------



43.0               LITIGATION


In the event that any taxing authority has claimed or does claim payment for
taxes or duties, LMI shall promptly notify APB, and LMI shall take such action
as APB may direct to pay or protest such taxes or to defend against such claim.
The actual and direct expenses, without the addition of profit and overhead, of
such defense and the amount of such taxes as ultimately determined as due and
payable shall be paid directly by APB or reimbursed to LMI. If LMI or APB is
successful in defending such claim, the amount of such taxes recovered by LMI,
which had previously been paid by LMI and reimbursed by APB or paid directly by
APB, shall be immediately refunded to APB.


43.1                      Rebates


If any taxes paid by APB are subject to rebate or reimbursement, LMI shall take
the necessary actions to secure such rebates or reimbursement and shall promptly
refund to APB any amount recovered.


44.0               ENTIRE AGREEMENT / ORDER OF PRECEDENCE / SURVIVAL


44.1               Entire Agreement


This Agreement (including all Orders), sets forth the entire understanding
between APB and LMI with respect to, and supersedes, any and all other prior
agreements, understandings and communications between APB and LMI related to its
subject matter. The rights and remedies afforded to APB pursuant to this
Agreement are in addition to any other rights and remedies afforded by law or
otherwise.


44.2               Incorporated by Reference


In addition to the documents previously incorporated herein by reference, the
documents listed below are by this reference made a part of this Agreement:


Engineering Drawing by Part Number and, if applicable, related Outside
Production Specification Plan (OPSP).


Any other exhibits or documents agreed to by the parties to be a part of this
Agreement.


44.3               Order of Precedence


In the event of a conflict or inconsistency between any of the terms of the
following documents, the following order of precedence shall control:


1.                Order (excluding Agreement)
 
2.                Engineering Drawing by Part Number and, if applicable, related
drawing deviations as requested by Buyer
 
3.                This Agreement


4.                Any other exhibits or documents the parties agree shall be
part of the Agreement.
 
 
37
Master Agreement No. APB-LMI-001

--------------------------------------------------------------------------------



44.4               SURVIVAL


The provisions of Sections 12.1 (through the terms of the warranty), 12.3, 29.3,
and Articles 17.0, 23.0, 26.0, 27.0, 28.0, 39.0, 40.0, 41.0, 43.0, 44.0, and
other provisions that by their terms survive termination or expiration of this
Agreement, and obligations that have accrued prior to expiration or termination
of this Agreement, shall survive termination or expiration of this Agreement.


EXECUTED as of the date and year first written above by the duly authorized
representatives of the parties.


APB WINGLETS COMPANY, LLC
LMI AEROSPACE, INC.
       
Name:
Name:
Title:
Title:
Date:
Date:

 
 
38
Master Agreement No. APB-LMI-001 

--------------------------------------------------------------------------------


 
ATTACHMENT A
Pricing
 
(Estimated. To be updated and finalized pursuant to Section 6.1)
 
Base Price
 
For first 100
Shipsets                                                                                         
    $*                   
 
Base Price is the price per Shipset. Prices are estimates until all detail
drawings have been released. Firm pricing based on released engineering will be
finalized pursuant to Section 6.1 of this Agreement.
 
Pricing identified above is the kit price per Shipset, exclusive of nonrecurring
costs. APB's Order to LMI shall indicate part number(s) required for each
Shipset of Products.
 
Nonrecurring Price
 
Total Nonrecurring
Costs                                                                                     $*                   
 
Nonrecurring Price (amortized over 100
Shipsets)                                            $*                   
 
Prices are estimates until all detail drawings have been released. Firm pricing
based on released engineering will be finalized pursuant to Section 6.1 of this
Agreement.
 
Spares Pricing
 
Spare parts will be priced according to Article 31.0, Product Support.
 
 
 
* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2.  A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.


39 
Master Agreement No. APB-LMI-001 

--------------------------------------------------------------------------------

 

ATTACHMENT B
 
Rates & Factors
 
The following rates and factors will be used on all price change negotiations
during the period of performance of this Agreement.
 
Production Labor:
$ *                    /hour
(includes direct labor rate of $ *                    /hour, Labor burden of
*                    %, G&A, and profit
Direct Engineering Labor Rate
N/A
Material Burden:
*                    %
G&A
*                    %
Profit
*                    %



 
 
* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2.  A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 


40 
Master Agreement No. APB-LMI-001 

--------------------------------------------------------------------------------

 

ATTACHMENT C
Certified Tooling List
 
(to be provided by LMI once APB-owned tooling is complete and accepted by APB
QA)
 
   Tool Number
   Nomenclature
   Tool Code
   Unit No.
   Location
XYZ
Holding Fixture
HF
1
   Savannah



 
 


41
Master Agreement No. APB-LMI-001 

--------------------------------------------------------------------------------

 

 